PER CURIAM.
Father appeals an order modifying the decree of dissolution by increasing child support from $90 per month to $200 per month. In Smith v. Smith, 290 Or 675, 626 P2d 342 (1981), the Supreme Court set out a formula for use in determining an appropriate amount of child support to be paid by the noncustodial parent. That case involved determination of child support in an original decree. We conclude the same formula is applicable in modifying child support provisions of a decree.
The record made in the trial court does not contain sufficient information to apply the formula of Smith v. Smith, supra. We therefore remand for further proceedings and a determination of child support based on the criteria set forth in Smith v. Smith, supra.
Remanded for further proceedings. No costs to either party.